 In the Matter of HARBOR VENEER PLANT OF PACIFIC STATES BOX ANDBASKET Co.andINTERNATIONAL WOODWORKERS OF AMERICA, LOCALUNION 3-30andBox SHOOK AND VENEER WORKERS UNION, LOCALNo. 2687, A. F. L.Case No. 19-RE-21.-Decided April 20,1915Mr. J. H. Richardson,of Raymond, Wash., for the Company.Mr. Virgil Burtz,of Portland, Oreg., andMr. Bill Briney,of Ray-mond, Wash., for the C. 1. 0.Mr. W. A. Nazer,of Aberdeen, Wash., for the A. F. L.Mr. David V. Easton,of counsel to the Board.DECISION0ANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Harbor Veneer Plant of Pacific StatesBox and Basket Co.,' Raymond, Washington, herein called the Com-pany, alleging that a question affecting commerce had arisen conceft-ing the representation of its employees, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeJoseph D. Holmes, Trial Examiner. Said hearing was held at Ho-quiam, Washington, on March 13, 1945.The Company, InternationalWoodworkers of America, Local Union 3-30, herein called the C. I. 0.,and Box Shook and Veneer Workers Union, Local No. 2687, A. F. L.,herein called the A. F. L., appeared, participated and were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded an opportunity to filebriefs with the Board.Upon the entire record in the case, the Board makes the following :1The record indicatedthat this is the correctname of the employerThe TrialExaminergranted amotion atthe hearing to correctall papersin this proceedingso as to reflectproperlythe name ofthe employer involved.61 N. L. R. B., No. 98.641 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1.THE BUSINESS OF THE COMPANYHarbor Veneer Plant of Pacific States Box and Basket Co. is aCalifornia corporation engaged at Raymond, Washington, in themanufacture of stitched veneer covers, veneer pea hamper staves,veneer drum stocks, and related products.The principalraw mate-rial used by the Company is logs, which are procured entirely fromwithin the State of Washington.Gross sales of the Company duringthe year 1944 amounted to approximately $281,000, of which 38.5percent was sold and shipped to points outside the State of Wash-ington.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDInternationalWoodworkers of America, Local Union 3-30, is alabor organization, affiliated with the Congress of Industrial Organ-izations, admitting to membership employees of the Company.Box Shook and Veneer Workers Union, Local No. 2687, is a labororganization affiliated with the American Federation of Labor, admit-ting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize either of the labor organizationsinvolved herein as the representative of its employees until certifica-tion by the Board.A statement of a Field Examiner for the Board, introduced intoevidence at the hearing, indicates that the C. I. O. represents a sub-stantial number of employees in the unit hereinafter found appro-priate?We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITSubstantially in accordance with the stipulation of,the parties madeat the hearing, we find that all production and maintenance employeesof the Company, including the "boom man," sorter boss, and headO2The Field Examiner reported that the C. I. O. submitted 35 designations which"checked"on the Company's pay roll for the period ending January 31, 1945.He furtherreported that there were approximately 52 employees In the unit alleged to be appropriate, HARBOR VENEER PLANT OF PACIFIC STATES, BOX AND BASKET CO. 643of the stitching department,' but excluding clerical employees, thegeneral manager and all other supervisory employees with authorityto hire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection 4DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9 of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Harbor VeneerPlant of Pacific States Box and Basket Co., Raymond, Washington,an election by secret ballot shall be conducted as early as possible,but not later than thirty (30) days from the date of this Direction,under the direction and supervision of the Regional Director for theNineteenth Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Article III, Sections 10 and11, of said Rules and Regulations, among the employees in the unitfound appropriate in Section IV, above, who were employed duringthe pay-roll period immediately preceding the date of this Direction,including employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, and in-cluding employees in the armed forces of the United States who pre-sent themselves in person at the polls, but excluding any who havesince quit or been discharged for cause and have not been rehired orreinstated prior to the date of the direction, to determine whether8The record clearly indicates that these three employees are not supervisory within themeaning of our usual definition4The record' indicates that the A. F. L. had been conducting bargaining relations withthe Company since 1939 pursuant to a parole arrangement. There is some evidence indi-cating that the membership of the A. F L. voted to dissolve and to affiliate with the C. I 0There is also evidence that the attempted dissolution was not completely successful andthat the A. F. L. still retains membership among the employees of the Company.Underthese circumstances we shall accordthe A. F. L.a place upon the ballot. ° 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDthey desire to be represented by InternationalWoodworkers ofAmerica, Local Union 3-30, C. I. 0., or by Box Shook and VeneerWorkers Union Local No. 2687, A. F. L., for the purposes of collectivebargaining, or by neither.CHAIRMAN MILIJS took no part in the consideration of the aboveDecision and Direction of Election.